NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2960-18

PRISCILLA PAJELA,

         Plaintiff-Respondent,

v.

DONELL L. PRINCE,

     Defendant-Appellant.
_______________________

                   Submitted December 14, 2020 – Decided February 25, 2021

                   Before Judges Sabatino and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. LT-006572-18.

                   Donell L. Prince, appellant pro se.

                   Victoria M. Brown, attorney for respondent.

PER CURIAM
        In this landlord-tenant action, defendant appeals from the dismissal of his

request for a Marini1 hearing and several subsequent orders. Although the court

erred in the issuance of a judgment of possession in favor of plaintiff and a

subsequent warrant of removal, the court later vacated the orders upon being

apprised of the mistake. Therefore, that issue is moot. As we discern no error

in the dismissal of the Marini request, we affirm.

        On September 6, 2018, plaintiff, defendant's landlord, filed a complaint

for non-payment of rent against defendant in the amount of $884. 2 When the

parties appeared in court on September 26, defendant did not dispute that he

owed $884 in unpaid rent, but he disagreed with plaintiff's calculation of late

fees. Defendant also requested a Marini hearing. The judge stated he would

grant the request provided defendant deposited $884 into court by the end of the

day.3 The judge also instructed defendant to provide plaintiff with a list of

requested repairs no later than October 1, 2018.

        On October 25, 2018, defendant appeared before the court for the Marini

hearing; plaintiff did not appear. The judge asked defendant about the status of


1
    Marini v. Ireland, 56 N.J. 130 (1970).
2
    Defendant owed $684 for September's rent and $200 for August.
3
    Defendant made the required payment.
                                                                            A-2960-18
                                         2
a related Law Division action in which defendant challenged the habitability of

the premises in a suit brought against plaintiff. When defendant informed the

court the Law Division action was on appeal, the judge advised he could not

proceed with the Marini hearing until the appeal was completed as it involved

the same claims. The judge stated:

              THE COURT: I can't do anything until the appeal is
              over. You'll have to just keep paying your rent.

                    ....

              THE COURT: When the appeal is over, you can come
              back here, you'll withhold your rent, and we'll start all
              over again. All right? Thank you.

The request for the Marini hearing was dismissed.

        However, on that same day, the court entered a judgment of possession in

favor of plaintiff. On November 8, 2018, the court entered an order permitting

plaintiff to receive the $1568 of disputed rent defendant had deposited with the

court.4 The next day, plaintiff requested a warrant of removal which the court

issued on November 16, 2018. An eviction was scheduled for December 5,

2018.




4
  In addition to the $884 for the months of August and September, defendant
had deposited $684 for October.
                                                                          A-2960-18
                                         3
      On December 4, 2018, defendant appeared before the court and alerted it

of the mistake. He informed the court that his rent was paid through October

and he had the November rent with him. The judge told defendant he would

dismiss the judgment of possession and warrant of removal if defendant paid the

November rent into the court by 4:30 p.m. that day. Defendant made the

required payment. The orders were vacated, and the court dismissed the case.

      On appeal, defendant contends the court erred in dismissing his request

for a Marini hearing and in conditioning the vacating of the judgment of

possession and warrant of removal on the payment of the monthly rent. We

review the court's decisions for an abuse of discretion. In re Estate of Hope, 390

N.J. Super. 533, 541 (App. Div. 2007).

      In addressing the first argument, our court rules require that from the time

"an appeal is taken," apart from certain exceptions which do not pertain to this

case, "the supervision and control of the proceedings on appeal . . . shall be in

the appellate court." R. 2:9-1(a). Further applications in the trial court to

modify the judgment may only occur with leave of the appellate court. Ibid.;

see also Manalapan Realty, L.P. v. Twp. Comm. of Twp. of Manalapan, 140 N.J.

366, 376 (1995).




                                                                           A-2960-18
                                         4
      Here, defendant requested a Marini hearing while a separate Law Division

action, which involved related claims about the habitability of the premises, was

pending on appeal. 5 It was therefore proper for the trial court to dismiss the

hearing request pending the resolution of the appeal in the other case.

      The remaining arguments are moot. The judgment of possession and

warrant of removal were vacated. Because the orders were mistakenly issued,

it was error to condition their dismissal upon the payment of rent. However, the

error was inconsequential because defendant has not demonstrated he suffered

any damage. He was only required to pay the rent that was due. There were no

late fees or costs assessed. The orders were vacated and plaintiff's suit for non -

payment was dismissed. Therefore, defendant received the relief he requested

in this case.

      Affirmed.




5
  We recently issued our opinion in that appeal. See Prince v. City of
Englewood, No. A-2959-18 (App. Div. Dec. 14, 2020).
                                                                            A-2960-18
                                        5